                         IN THE UNITED STATES DISTRICT COURT
                             FOR THE DISTRICT OF NEBRASKA

JEFFREY THOMAS OSTDIEK, United States
Citizen of Marilyn Kathryn Lubischer and Jerry
Thomas Ostdiek;                                                         8:19-CV-483

                        Plaintiff,
                                                                          ORDER
        vs.

SARPY COUNTY COURT PROSECUTOR,
and All Known Associates; and GAGE COBB,
and All Known Associates;

                        Defendants.


       Federal Rule of Civil Procedure 4(m) provides that “[i]f a defendant is not served within
90 days after the complaint is filed, the court—on motion or on its own after notice to the
plaintiff—must dismiss the action without prejudice against that defendant or order that service be
made within a specified time.” Fed. R. Civ. P. 4(m).
       Plaintiff filed the Complaint on November 1, 2019, and two blank summons forms were
issued to Plaintiff the same day. Filing 1; Filing 2. More than 90 days have elapsed since the
Complaint was filed. To date, Plaintiff has not filed a waiver or affidavit indicating that Defendants
have been served, nor has any defendant entered a voluntary appearance.
       IT IS THEREFORE ORDERED that Plaintiff shall have until February 17, 2020, to show
cause why this case should not be dismissed pursuant to Federal Rule of Civil Procedure 4(m) or
for want of prosecution. The failure to timely comply with this order may result in dismissal of
this action without further notice.
       Dated this 3rd day of February, 2020.

                                                       BY THE COURT:



                                                       ___________________
                                                       Brian C. Buescher
                                                       United States District Judge
